ACCEPTED
                                                                                    01-15-00718-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              11/9/2015 10:30:09 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                                NO. 01-15-00718-CV

                                                                   FILED IN
                                                            1st COURT OF APPEALS
                                 IN THE                         HOUSTON, TEXAS
                         FIRST COURT OF APPEALS             11/9/2015 10:30:09 AM
                             HOUSTON, TEXAS                 CHRISTOPHER A. PRINE
                                                                     Clerk


Humble Surgical Hospital L.L.C., Humble Surgical Hospital Services, L.L.C.,
  Humble Surgical Holdings, L.L.C., Houston Humble Surgical, P.L.L.C.,
                    Humble Spine Surgery, P.L.L.C.
                                       Appellant,

                                        v.

                                Christy L. Traynor
                                              Appellee.


         APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME
                   TO FILE APPELLEE’S BRIEF


                       On Appeal from Cause No. 1044724
             In the County Court of Law No. 2, Harris County, Texas


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee, CHRISTY L. TRAYNOR, files this Unopposed Motion to

Extend Time to File Appellee’s Brief, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and in support thereof would

respectfully show as follows:
      1.      The current due date for Appellee to file Appellee’s brief is Monday,

November 9, 2015.       Respondent requests an extension of 20 days to file its

Response, to and including Monday, November 30, 2015.

      2.      This is the first request by Respondent for additional time to file her

brief. This Motion is timely pursuant to TEX. R. APP. P. 38.6 (d).

      3.      The requested extension of time is necessary because the undersigned

counsel has only recently secured the clerk’s record, supplemental record and

reporter’s record in this case. In addition, she has been, substantially involved in

several other matters, including, among others:

           No. 2014-66194; In the interest of the marriage of Amy M. Canaba and
           Benjamin Canaba, Jr. and in the interest of H.B. A., a minor child; in the
           245th District Court of Harris County, Texas (trial was set November 2,
           2015);

           No. CV00072943; J.O.F. v. Arc Light Electric, Inc., Shannon Hammons,
           et.al, In the County Court at Law No. 2 Galveston County, Texas (trial set
           December 7, 2015 and depositions ongoing);

      4.      The requested extension is reasonable and necessary to allow

Appellee adequate time to prepare her brief. This request is not made for delay,

but only so that justice may be done.

      5.      These facts are within the personal knowledge of the undersigned

counsel. Therefore, verification is not required.




                                          2
   6.         For all of these reasons, Respondent respectfully requests the Court to

grant this unopposed motion for additional time of 20 days to file Appellee’s Brief,

to and including Monday, November 30, 2015.

              WHEREFORE,        PREMISES       Appellee,    Christy     L.   Traynor,

respectfully requests the Court to grant her Unopposed Motion for Extension of

Time to File its Brief for 20 days, to and including Monday, November 30, 2015.

Appellee additionally prays for such other and further relief to which she may be

justly entitled.

                                              Respectfully submitted,


                                              HOULETTE & GRAY P.L.L.C.

                                              /s/ Jacqueline M. Houlette
                                              Jacqueline M. Houlette
                                              TBA No. 00787718
                                              440 Louisiana, Suite 900
                                              Houston, Texas 77002
                                              Telephone: (713) 236-7740
                                              Facsimile: (713) 583-3010
                                              jhoulette@houlette-gray.com

                                              ATTORNEY FOR APPELLEE




                                          3
                     CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), the undersigned appellate

counsel has conferred with Joshua Anderson, counsel for Appellant on November

5, 2015 regarding the merits of this Motion.       Mr. Anderson indicated that

Appellant is unopposed to this Motion being granted.

                                      /s/ Jacqueline M. Houlette
                                       Jacqueline M. Houlette



                           CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of Appellee’s Unopposed

Motion to Extend Time to File Appellee’s Brief was served upon the counsel of

record below via electronic filing on November 9, 2015.



Chastiti N. Horne, Esq.
Joshua Anderson, Esq.
Ebanks Horne Rota Moos L.L.P.
1301 McKinney, Suite 2700
Houston, Texas 77010-3079

Allen D. Russell, Esq.
Taylor, Taylor & Russell
815 Walker, Suite 250
Houston, Texas 77002


                                                  /s/ Jacqueline M. Houlette
                                                  Jacqueline M. Houlette
                                        4